Citation Nr: 1417573	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 2004, for the assignment of a 30 percent rating for status post nasal bone fracture with deformity, total bilateral nasal obstruction, and profound vasomotor reaction with bilateral polyps. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims were remanded for additional development in a June 2012 Board decision.  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).

In October 2007, the Veteran's representative raised the issue of entitlement to service connection for rhinitis.  In January 2008, the Board referred that issue to the AOJ for appropriate action, but the evidence of record does not show that any action has been taken on that claim.  In addition, in October 2009, the Veteran's representative raised the issues of entitlement to service connection for a neurological disability to include as secondary to service-connected nasal and sinusitis disabilities, and entitlement to service connection for a psychiatric disability, to include as secondary service-connected nasal and sinusitis disabilities.  Those issues were referred to the AOJ in a June 2012 Board decision.  However, none of those issues has been developed for appellate review and they are therefore referred to the AOJ for appropriate disposition.  38 C.F.R. § 19.9(b) (2013).

A separate decision addresses of the issues of entitlement to an effective date earlier than March 9, 2004, for the grant of a separate 10 percent rating for nasal deformity and entitlement to an initial rating in excess of 10 percent for nasal deformity.  


FINDINGS OF FACT

1.  The Veteran did not appeal a January 1989 rating decision which assigned a 10 percent rating for status post nasal bone fracture with deformity, total bilateral nasal obstruction, and profound vasomotor reaction with bilateral polyps. 

2.  The Veteran's next claim for an increased rating was received by VA on March 9, 2004. 

3.  It is not factually ascertainable that an increase in disability occurred during the year preceding the receipt of the March 9, 2004, claim for increased rating.


CONCLUSION OF LAW

The criteria for an effective date prior to March 9, 2004, for the assignment of a 30 percent rating for service-connected status post nasal bone fracture with deformity, total bilateral nasal obstruction, and profound vasomotor reaction with bilateral polyps have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.400, 4.97 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2004 and November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that an effective date prior to March 9, 2004, should be assigned for the 30 percent rating for service-connected status post nasal bone fracture with deformity, total bilateral nasal obstruction, and profound vasomotor reaction with bilateral polyps.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.400 (2013).  The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from that date.  38 U.S.C.A. §5110(b)(2) (West 2002).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date is the date of receipt of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  Harper v. Brown, 19 Vet. App. 125 (1997). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.151 (2013). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  The informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013). 

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2013). 

Service connection for status post fracture of the nasal bone was granted by a February 1988 rating decision and assigned a 0 percent rating, effective April 14, 1987, under 38 C.F.R. § 4.97, Diagnostic Code 6502.  A January 1989 rating decision assigned a 10 percent rating, effective March 15, 1988, under 38 C.F.R. § 4.97, Diagnostic Code 6502.  The Veteran did not file an appeal as to the either the disability rating or effective date assigned. 

In March 2004, the Veteran filed a claim for an increased rating for the service-connected status post fracture of the nasal bone.  A November 3, 2004, rating decision recharacterized the disability as status post nasal bone fracture with deformity, total bilateral nasal obstruction and profound vasomotor reaction with bilateral polyps, and assigned a 30 percent rating, effective March 9, 2004, under 38 C.F.R. § 4.97, Diagnostic Code 6522, the date the claim was received.  

The Board notes that no statements were received from the Veteran or his representative at any time during the remainder of 1989 or at any time until he filed his claim for an increased rating in March 2004, which could be construed as a claim for an increased rating for his service-connected status post nasal bone fracture with deformity, total bilateral nasal obstruction and profound vasomotor reaction with bilateral polyps. 

The record shows that the January 1989 rating decision became final when the Veteran failed to perfect an appeal of that determination.  Following the January 1989 rating decision, the record is silent for any formal or informal claim by the Veteran seeking an increased rating for his service-connected status post nasal bone fracture with deformity, total bilateral nasal obstruction and profound vasomotor reaction with bilateral polyps until March 9, 2004, the date of receipt of the claim which initiated the current appeal. 

Allergic or vasomotor rhinitis warrants a 30 percent rating if it is with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).  A 30 percent rating is the highest rating provided in the Schedule for allergic or vasomotor rhinitis.  38 C.F.R. § 4.71a, Diagnostic Code 6522 (2013).  

The first evidence of record indicating that the Veteran's service-connected status post nasal bone fracture with deformity, total bilateral nasal obstruction, and profound vasomotor reaction with bilateral polyps warranted a 30 percent rating is an October 2004 VA examination report.  At that time, the Veteran was noted to have nasal polyps, posteriorly, in each middle meatus.  He was assessed with total bilateral nasal obstruction secondary to extreme to profound vasomotor reaction with bilateral nasal polyps, and chronic, bilateral maxillary and frontal sinus changes.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. §5110(b)(2) (West 2002). 

Therefore, as there are no documents or treatment records submitted that could be construed as an informal or formal claim prior to March 9, 2004, and there is no competent evidence demonstrating that an increase in disability was factually ascertainable within one year prior to the receipt of the Veteran's claim, the effective date of the assignment of a 30 percent rating for total bilateral nasal obstruction secondary to extreme to profound vasomotor reaction with bilateral nasal polyps, and chronic, bilateral maxillary and frontal sinus changes can not be earlier than the date of receipt of the application which is March 9, 2004.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

In summary, the Board concludes that there is no basis for awarding a 30 percent rating for total bilateral nasal obstruction secondary to extreme to profound vasomotor reaction with bilateral nasal polyps, and chronic, bilateral maxillary and frontal sinus changes prior to March 9, 2004.  Although the Veteran has perfected an appeal as to this issue, neither the Veteran nor his representative have specifically argued that an informal claim for a higher rating was received prior to March 2004, nor have they identified any evidence during the one year period prior to that date demonstrating that the criteria for a 30 percent rating had been met. 

Therefore, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date and that claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an earlier effective date prior to March 9, 2004, for the assignment of a 30 percent rating for total bilateral nasal obstruction secondary to extreme to profound vasomotor reaction with bilateral nasal polyps, and chronic, bilateral maxillary and frontal sinus changes, is denied.


REMAND

The Veteran claims entitlement to TDIU.  Entitlement to TDIU is warranted if the Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  The Veteran's combined disability rating is 40 percent.  38 C.F.R. § 4.25 (2013).  Accordingly, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.  However, if a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), a total rating due to unemployability rating may be considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran was provided with a VA medical examination in September 2010, in part to determine whether his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  The examiner opined that the Veteran was not employable due to the difficulty of doing any kind of exerted job while continuously mouth breathing.  However, the September 2010 examination report did not include any kind of work and educational history or address whether any sedentary employment was possible.  The Board notes that there is no evidence of record which provides the Veteran's complete work and educational history.  The most recent evidence of record which provides any kind of information regarding the Veteran's employment status is an April 2006 statement from the Veteran in which he stated that he missed days from work because he was sick and could not perform his job as he was usually able.  That statement is evidence that the Veteran was employed in April 2006, and there is no evidence of record which states that the Veteran has become unemployed since that time.  

At the time of the June 2012 remand, the Board found that the September 2010 VA examiner did not provide a competent opinion as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone.  If VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was thereafter scheduled for VA examinations in September 2012.  At a September 2012 VA sinus examination, the examiner again determined that the Veteran's service-connected sinus condition prevented him from gainful employment.  The examiner provided a rationale for the conclusion.  However, the examiner did not elicit any information regarding the Veteran's work history and no information regarding the Veteran's current employment has been added to the claims file since April 2006.  Therefore, as the September 2012 VA examiner did not provide the requested information regarding the Veteran's work history, another remand is necessary.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the TDIU claim must be remanded for a new examination as the September 2012 VA medical examination was incomplete.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone.  The examiner must review the claims file and note that review in the report.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history, to include his current employment status.  If he is currently unemployed, the examiner should determine when he last worked.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful occupational experience.  The examiner is instructed to provide the opinion without respect to the impact of the Veteran's age on his employability.  If the Veteran is found to be employable, the examiner should explain what types of employment could be performed and what accommodations would be needed due to the service-connected disabilities.  A complete rationale for all opinions must be provided.

2.  Then, readjudicate the TDIU claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


